Citation Nr: 0919451	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-30 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
psychiatric disability during the period from June 23, 2004, 
to November 27, 2006.

2.  Entitlement to an effective date prior to June 23, 2004, 
for a rating in excess of 30 percent for psychiatric 
disability.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to April 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

When this case previously was before the Board in January 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In its January 2008 remand, the Board determined that the 
Veteran's notice of disagreement received on February 4, 
2005, raised a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  The Board referred that claim 
to the originating agency for appropriate action.  

In a January 2009 rating decision, issued during the pendency 
of this appeal, the rating assigned for the Veteran's 
psychiatric disability was increased to 100 percent, 
effective from November 28, 2006.  This action rendered moot 
the issue of entitlement to a TDIU from November 28, 2006.  
It also rendered moot the issue of entitlement to a rating 
higher than 50 percent for psychiatric disability from 
November 28, 2006.  However, this action did not otherwise 
satisfy the Veteran's appeal.


FINDINGS OF FACT

1.  Since June 23, 2004, the Veteran's psychiatric disability 
has been productive of social and occupational impairment 
that more nearly approximates total impairment than 
deficiencies in most areas.

2.  A rating in excess of 30 percent for psychiatric 
disability was denied in an unappealed rating decision dated 
in June 2003.

3.  It was not factually ascertainable prior to June 23, 
2004, that the Veteran was entitled to a rating in excess of 
30 percent for psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
psychiatric disability from June 23, 2004, to November 27, 
2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9205 (2008).

2.  The criteria for an effective date earlier than June 23, 
2004, for a rating in excess of 30 percent for psychiatric 
disability have not been met.  38 U.S.C.A. §  5110 (West 
2002); 38 C.F.R. § 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

With respect to the increased rating claim, the Board notes 
that the Veteran has been provided all required notice, to 
include notice pertaining to the effective-date element of 
his claim.  In addition, the evidence of record is sufficient 
to establish his entitlement to the maximum schedular 
disability rating for his psychiatric disability during the 
entire period under appeal.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A or 
38 C.F.R. § 3.159.

With respect to the earlier effective date claim, the record 
reflects that the Veteran was provided with the notice 
required under the VCAA by letters mailed in March 2006 and 
February 2008.  These letters specifically informed the 
Veteran that he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  The letter included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected him.  They 
also informed the Veteran of the assistance that VA would 
provide to obtain evidence on his behalf and provided 
appropriate notice with respect to the effective-date element 
of the claim.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in January 2006.

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the claim.  There is no reason to believe that 
the ultimate decisions of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board notes that the Veteran has been afforded 
appropriate fee-basis and VA examinations and that service 
treatment records, Social Security Administration (SSA) 
records, and other pertinent medical records have been 
obtained.  The Veteran submitted copies of VA treatment 
records dated in 1973 and SSA records dated in 1995 and 
provided additional releases for VA medical facilities which 
treated him between 1965 and 1977.  However, the Board notes 
that many of these records are duplicates of evidence which 
already have been considered by the originating agency.  
Moreover, none of these records are pertinent to the claim 
since, as explained below, they predate the last final rating 
decision issued in June 2003.  The Veteran has not identified 
any other outstanding evidence, to include medical records, 
that could be obtained to substantiate the claim.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Increased Disability Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

The Veteran's psychiatric disability is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (2008), which provides that a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

The maximum schedular rating of 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).



Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2008).  With 
regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a report of VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2008); see also 38 C.F.R. 
§ 3.155(a) (2008).  The Board further notes that VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one year from the date 
of mailing of notice of the decision.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); see also 38 C.F.R. §§ 20.200, 
20.302 (2008).  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis 

of clear and unmistakable error (CUE), as provided in 
38 C.F.R. § 3.105 (2008).  38 C.F.R. § 3.104(a) (2008).  If a 
claimant wishes to reasonably raise CUE, "there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be clear 
and unmistakable error on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board notes that service connection 
originally was granted for schizophrenic reaction in an 
October 1961 rating decision.  During the course of this 
appeal, however, the Veteran has been diagnosed with numerous 
psychiatric disabilities, including schizophrenia, 
schizoaffective disorder, panic disorder, posttraumatic 
stress disorder, major depressive disorder, dysthymia, and 
personality disorder.  Although VA may compensate the Veteran 
only for service-connected disability, the Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Here, the evidence does not provide an adequate 
basis for the Board to distinguish the Veteran's service-
connected psychiatric symptomatology from his non-service-
connected psychiatric symptomatology.  In this regard, the 
Board notes that various health care providers and examiners 
who have evaluated the Veteran have offered well-supported 
yet contradictory conclusions regarding the appropriate 
diagnosis of his condition.

Accordingly, the Board will consider all of the Veteran's 
psychiatric impairment in rating his service-connected 
psychiatric disability.

Increased Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected psychiatric disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

The Veteran's psychiatric disability currently is evaluated 
as 50 percent disabling from June 23, 2004, and as 100 
percent disabling from November 28, 2006.  Since the maximum 
schedular rating has been assigned from November 28, 2006, 
the issue of an increased rating on and after that date is 
moot.  The Board, therefore, will limits its consideration to 
the issue of entitlement to a rating higher than 50 percent 
for psychiatric disability from June 23, 2004, to November 
27, 2006.

The Veteran contends that a rating higher than 50 percent is 
warranted for his psychiatric disability.  After careful 
consideration, the Board concludes that since June 23, 2004, 
the date of receipt of his claim for an increased rating, the 
impairment from his psychiatric disability has more nearly 
approximated the total impairment required for a 100 percent 
disability rating than the deficiencies in most areas 
contemplated by a 70 percent disability rating.

The evidence pertinent to the period beginning on June 23, 
2004, and prior to November 28, 2006, consists of an August 
2004 fee-basis examination report and a September 2004 VA 
treatment record.  The fee-basis examination report notes 
that the Veteran's mood, affect, speech, and abstract 
thinking were abnormal; that his thought processes were not 
appropriate; that he had a history of intermittent 
hallucinations; and that homicidal ideation was present.  The 
September 2004 VA treatment record notes that he experienced 
chronic suicidal and homicidal ideation and that he exhibited 
logical but tangential speech with loosening of associations, 
convoluted thinking, and road rage episodes which involved 
his physical pursuit of other vehicles.  It also notes that 
he experienced depression which lasted for days at a time and 
isolated on average between four and five days until he 
required food.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with the maximum schedular rating.  
Specifically, the record does not show that he experiences 
persistent delusions, has memory loss for names of close 
relatives or own name, or is disoriented to time or place.  
However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining that the Veteran's psychiatric disability 
warrants a 100 percent disability rating, the Board has 
considered the Global Assessment of Functioning (GAF) scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32.

Here, the August 2004 fee-basis examiner assigned a GAF score 
of 65, and the September 2004 VA mental health care provider 
assigned a score of 39.  A score of 61-70 is indicated where 
there are, "Some mild symptoms (e.g., depressed mood and 
mild insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."   Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Despite the discrepancy in the 
scores assigned during the period at issue, both the VA 
mental health care provider and the fee-basis examiner opined 
that that the Veteran's disability prevented him from 
establishing work and social relationships and that he was 
unemployable.  These opinions are further supported by the 
report of a September 2008 VA examiner, who concluded that 
the Veteran has been unemployable as a result of his 
psychiatric disability for many years.

In sum, the evidence shows that from June 23, 2004, and to 
November 27, 2006, the Veteran's psychiatric disability was 
productive of occupational and social impairment that more 
nearly approximated the total impairment contemplated by the 
criteria for a 100 percent disability rating than the lesser 
impairment contemplated by a 70 percent rating.  Accordingly, 
the Veteran is entitled to a 100 percent schedular rating for 
service-connected psychiatric disability during that period.

Earlier Effective Date

The Veteran also contends that he is entitled to an earlier 
effective date for an increased rating for psychiatric 
disability.  In a March 2009 statement, he argued that his 
disability has warranted a 100 percent rating since 1995, 
when he began receiving SSA disability benefits based on 
psychiatric disability.  After careful consideration, 
however, the Board finds that the appropriate effective date 
for an increased rating for psychiatric disability is not 
earlier than June 23, 2004.

In a June 2003 rating decision, the RO determined that a 
rating higher than 30 percent was not warranted for the 
Veteran's psychiatric disability.  The Veteran did not appeal 
this decision and has not alleged CUE in the decision.  
Therefore, the Board cannot review the factual determination 
made by the RO in assigning the 30 percent evaluation in June 
2003.

Subsequently, no formal claim for an increased rating for 
psychiatric disability was received until June 23, 2004.  The 
Board has reviewed the record for any medical evidence 
pertinent to the level and severity of the Veteran's 
psychiatric disability between the time of the June 2003 
rating decision and June 23, 2004.  However, the record 
contains no pertinent evidence.

In sum, the record does not show that the Veteran's 
entitlement to an increased rating arose during the one-year 
period prior to June 23, 2004, the date of receipt of his 
claim for an increased rating.  Accordingly, his claim for an 
earlier effective date cannot be granted.


ORDER

A 100 percent disability rating for psychiatric disability 
from June 23, 2004, to November 27, 2006, is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.

Entitlement to an effective date prior to June 23, 2004, for 
a rating in excess of 30 percent for psychiatric disability 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


